internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------------------ ---------------------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita plr-128167-10 date november re request for extension of time to make the election not to deduct the additional re request for extension of time to make the election not to deduct the additional first year depreciation taxpayer a b c d e date1 date2 date3 date4 lb_i official ---------------------- -------------------------------------------------------------------- -------- ---------------------------------------- --------------- ---------------------- ---------------------------------------------------------- --------------------------- --------------------------- --------------------------- --------------------------- dear -------------- this letter responds to a letter dated date and subsequent correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the elections not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service in the taxable years ended date1 date2 and date3 facts taxpayer represents that the facts are as follows taxpayer is a a corporation engaged in the business of acquiring and processing e for clients such as major oil_and_gas companies independent oil_and_gas operators and providers of multi-client data libraries taxpayer timely filed its federal_income_tax returns for the taxable years ended date1 date2 and date3 on each of the federal plr-128167-10 tax returns for the taxable years ended date1 date2 and date3 taxpayer did not claim the additional first year depreciation deduction for all classes of qualified_property placed_in_service by taxpayer during each of those taxable years taxpayer however inadvertently failed to attach the election statement not to claim the additional first year depreciation deduction for all classes of qualified_property placed_in_service by taxpayer for the taxable years ended date1 date2 and date3 for the taxable years ended date1 and date2 taxpayer’s tax returns were prepared by b for the taxable_year ended date3 taxpayer’s tax_return was prepared by c while preparing its federal tax_return for the taxable_year ended date4 taxpayer discovered that it had failed to attach the election statement to the federal tax returns for the taxable years ended date1 date2 and date3 with respect to all classes of qualified_property thereafter taxpayer contacted d for advice to correct these mistakes ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the elections not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable years ended date1 date2 and date3 law and analysis sec_168 as in effect on the day before the date of the enactment of the economic stimulus act of pub_l_no 122_stat_613 date provides a 30-percent additional first year depreciation deduction for the taxable_year in which qualified_property acquired after date and before date and placed_in_service before date is placed_in_service by taxpayer sec_168 as in effect on the day before the date of the enactment of the economic stimulus act of and of the housing and economic recovery act of pub_l_no 122_stat_2654 date provides a 50-percent additional first year depreciation deduction for the taxable_year in which 50-percent bonus_depreciation property acquired after date and placed_in_service before date is placed_in_service by a taxpayer sec_103 of the economic stimulus act of amended sec_168 to allow a 50-percent additional first year depreciation deduction for qualified_property acquired and placed_in_service during see sec_168 sec_168 as in effect on the day before the date of the enactment of the economic stimulus act of and of the housing and economic recovery act of and k -1 for the definitions of qualified_property and percent bonus_depreciation property sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year sec_168 as in effect on the day before the date plr-128167-10 of the enactment of the economic stimulus act of and of the housing and economic recovery act of provided that a taxpayer may elect not to deduct the 30-percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_38_irb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_168 as in effect on the day before the date of the enactment of the economic stimulus act of and of the housing and economic recovery act of provides that a taxpayer may elect to deduct 30-percent instead of 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year if this election is made sec_1_168_k_-1 provides that the allowable additional first year depreciation deduction is determined as though the class of property is qualified_property under sec_168 sec_1_168_k_-1 further provides that a taxpayer may elect not to deduct both 30-percent and 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date1 date2 and date3 provide that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-128167-10 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the elections not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during the taxable years ended date1 date2 and date3 that qualify for the additional first year depreciation for the taxable years closed by the period of limitations on assessment under sec_6501 this election must be made by taxpayer filing a statement indicating that taxpayer is making the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service during such taxable years along with a copy of this letter_ruling with the irs service_center s where taxpayer filed its original federal tax returns for such taxable years for the open taxable_year this election must be made by taxpayer filing an amended federal tax_return for that taxable_year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service by taxpayer during that taxable_year a copy of this letter_ruling should be attached to the amended_return except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during the taxable years ended date1 date2 and date3 is eligible for the additional first year depreciation deduction in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate lb_i official plr-128167-10 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely willie e armstrong jr willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax and accounting
